 


117 HR 4544 IH: Workforce Opportunity Realignment Kickstart Act
U.S. House of Representatives
2021-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
117th CONGRESS1st Session 
H. R. 4544 
IN THE HOUSE OF REPRESENTATIVES 
 
July 19, 2021 
Mr. Wenstrup (for himself and Mrs. Walorski) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend part A of title IV of the Social Security Act, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Workforce Opportunity Realignment Kickstart Act or the WORK Act. 2.Promoting accountability by measuring work outcomesSection 407(a) of the Social Security Act (42 U.S.C. 607(a)) is amended to read as follows: 
 
(a)Performance accountability and work outcomes 
(1)PurposeThe purpose of this subsection is to provide for the establishment of performance accountability measures to assess the effectiveness of States in increasing employment, retention, and advancement among families receiving assistance under the State program funded under this part. (2)In generalA State to which a grant is made under section 403 for a fiscal year shall achieve the requisite level of performance on an indicator described in paragraph (3)(B) of this subsection for the fiscal year. 
(3)Measuring state performance 
(A)In generalEach State, in consultation with the Secretary, shall collect and submit to the Secretary the information necessary to measure the level of performance of the State for each indicator described in subparagraph (B), for fiscal year 2023 and each fiscal year thereafter, and the Secretary shall use the information collected for fiscal year 2023 to establish the baseline level of performance for each State for each such indicator. (B)Indicators of performanceThe indicators described in this subparagraph, for a fiscal year, are the following: 
(i)The percentage of individuals who were work-eligible individuals as of the time of exit from the program, who are in unsubsidized employment during the 2nd quarter after the exit. (ii)The percentage of individuals who were work-eligible individuals who were in unsubsidized employment in the 2nd quarter after the exit, who are also in unsubsidized employment during the 4th quarter after the exit. 
(iii)The median earnings of individuals who were work-eligible individuals as of the time of exit from the program, who are in unsubsidized employment during the 2nd quarter after the exit. (iv)The percentage of individuals who have not attained 24 years of age, are attending high school or enrolled in an equivalency program, and are work-eligible individuals or were work-eligible individuals as of the time of exit from the program, who obtain a high school degree or its recognized equivalent while receiving assistance under the State program funded under this part or within 1 year after the exit. 
(C)Levels of performance 
(i)Agreement on requisite performance level for each indicator 
(I)In generalFor each State submitting a State plan pursuant to section 402(a), the Secretary and the State shall negotiate the requisite level of performance for the State with respect to each indicator described in subparagraph (B), beginning with fiscal year 2024, and shall do so before the beginning of the fiscal year involved. (II)Requirements in establishing performance levelsIn establishing the requisite levels of performance, the State and the Secretary shall— 
(aa)take into account how the levels involved compare with the levels established for other States; and (bb)ensure the levels involved are adjusted, using the objective statistical model referred to in clause (iii), based on— 
(AA)the differences among States in economic conditions, including differences in unemployment rates or employment losses or gains in particular industries; and (BB)the characteristics of participants on entry into the program, including indicators of prior work history, lack of educational or occupational skills attainment, or other factors that may affect employment and earnings; and 
(CC)take into account the extent to which the levels involved promote continuous improvement in performance by each State. (ii)Revisions based on economic conditions and individuals receiving assistance during the fiscal yearThe Secretary shall, in accordance with the objective statistical model referred to in clause (iii), revise the requisite levels of performance for a State and a fiscal year to reflect the economic conditions and characteristics of the relevant individuals in the State during the fiscal year. 
(iii)Statistical adjustment modelThe Secretary shall use an objective statistical model to make adjustments to the requisite levels of performance for the economic conditions and characteristics of the relevant individuals, and shall consult with the Secretary of Labor to develop a model that is the same as or similar to the model described in section 116(b)(3)(A)(viii) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(3)(A)(viii)). (iv)Definition of exitIn this subsection, the term exit means, with respect to a State program funded under this part, ceases to a receive a benefit under the program. 
(D)State option to establish common exit measuresNotwithstanding subparagraph (C)(iv) of this paragraph, a State that has not provided the notification under section 121(b)(1)(C)(ii) of the Workforce Innovation and Opportunity Act to exclude the State program funded under this part as a mandatory one-stop partner may adopt an alternative definition of exit for the purpose of creating common exit measures to improve alignment with workforce programs operated under title I of such Act. (E)RegulationsIn order to ensure nationwide comparability of data, the Secretary, after consultation the Secretary of Labor and with States, shall issue regulations governing the establishment of the performance accountability system under this subsection and a template for performance reports to be used by all States consistent with subsection (b).. 
3.Expansion of authority to transfer funds to other programsSection 404(d) of the Social Security Act (42 U.S.C. 604(d)) is amended— (1)in paragraph (1)— 
(A)by striking 30 and inserting 50; and (B)by adding at the end the following: 
 
(C)Title I of the Workforce Innovation and Opportunity Act.; (2)in paragraph (3), by adding at the end the following: 
 
(C)Funds transferred to the WIOAIn the case of funds transferred under paragraph (1)(C) of this subsection— (i)all of the funds will be used to support families eligible for assistance under the State program funded under this part; and 
(ii)not more than 15 percent of the funds will be reserved for statewide workforce investment activities referred to in section 128(a)(1) of the Workforce Innovation and Opportunity Act.; and (3)by adding at the end the following: 
 
(4)Exclusion of States excluding the State JOBS program as a mandatory one-stop partner under the WIOAThe authority provided by this subsection may not be exercised by a State that has provided the notification referred to in section 407(a)(3)(D).. 4.Modifications to State plansSection 402 of the Social Security Act (42 U.S.C. 602) is amended— 
(1)in subsection (a)(1)(A), by adding at the end the following:  (ix)Describe coordination with other programs, including whether the State intends to exercise authority provided by section 404(d) of this Act to transfer any funds paid to the State under this part, provide assurance that, in the case of a transfer to carry out a program under title I of the Workforce Innovation and Opportunity Act, the State will comply with section 404(d)(3)(C) of this Act and coordinate with the one-stop delivery system under the Workforce Innovation and Opportunity Act, and describe how the State will coordinate with the programs involved to provide services to families receiving assistance under the program referred to in clause (i) of this subparagraph.; and 
(2)by adding at the end the following:  (d)2-Year planA plan submitted pursuant to this section shall be designed to be implemented during a 2-year period. 
(e)Combined plan allowedA State may submit to the Secretary and the Secretary of Labor a combined State plan that meets the requirements of subsections (a) and (d) and that is for programs and activities under the Workforce Innovation and Opportunity Act.. 5.Effective dateThe amendments made by this Act shall take effect on October 1, 2022. 
 
